Exhibit 10.1

 

SERVICES AGREEMENT

 

THIS SERVICES AGREEMENT (the "Agreement") is made and entered into as of the
23rd day of March, 2015 by and between Tumbleweed Holdings, Inc., a corporation
organized under the laws of Utah (the "Company"), and Barry Regenstein (the
"Consultant").

 

 

1.          Appointment of Consultant. The Company seeks to retain Consultant
and Consultant accepts retention on the terms and conditions provided in the
Agreement as a consultant to the Company's business, including any subsidiaries
or affiliates of the Company or any other corporations hereafter formed or
acquired by the Company to engage in any business (such entities, together with
the Company, are hereinafter collectively referred to as the “Company”).

 

2.         Board of Directors Supervision. The activities of the Consultant to
be performed under the Agreement shall be subject to the supervision of the
Chief Executive Officer of the Company and subject to policies adopted by the
Board of Directors of the Company (the “Board”) in effect from time to time.

 

3.         Scope of Services to be rendered by Consultant. Subject to any
limitations imposed by applicable law or regulations, during the Term (as
hereinafter defined) of the Agreement, the Consultant shall render such
consulting and advisory services to the Company as shall be reasonably requested
by Management and the Board. The Consultant shall not have any authority to
enter into any contracts on behalf of the Company or any of its subsidiaries and
affiliates. The Consultant shall perform services for (i) Company as Interim
Chief Financial Officer. Consultant shall have the normal duties,
responsibilities and authority of a Chief Financial Officer of a public company
of comparable size, subject to the power of the Board of Directors (the “Board”)
to expand or limit such duties and responsibilities. The Consultant may perform
services under the Agreement at such times and in such manner as reasonably
requested by the Board from time to time. During the Term of the Agreement, the
Consultant will devote sufficient commercial business time, energy and efforts
to his obligations hereunder and to the affairs of the Company.

 

4.         Reimbursement of Expenses; Independent Contractor. All reasonable
expenses incurred by the Consultant in the performance of his duties under the
Agreement shall be for the account of, on behalf of, and at the expense of the
Company, and shall be reimbursed within thirty (30) days following a written
request therefore, which request shall include reasonable supporting
documentation; provided, that any such expenses or series of related expenses in
excess of $250 must have received the prior written approval of the Company. The
Consultant shall not be obligated to make any advance to or for the account of
the Company or to pay any sums, except out of funds held in accounts maintained
by the Company, nor shall the Consultant be obligated to incur any liability or
obligation for the account of the Company without assurance that the necessary
funds for the discharge of such liability or obligation will be provided. The
Consultant shall be an independent contractor, and nothing in the Agreement
shall be deemed or construed (i) to create a partnership or joint venture
between the Company and the Consultant, (ii) to cause the Consultant to be
responsible in any way for the debts, liabilities or obligations of the Company
or any other party or (iii) to constitute the Consultant as an employee, officer
or agent of the Company.

 

 

 



 



5.         Other Activities of Consultant. The Company acknowledges and agrees
that the Consultant shall not be required to devote his full time and business
efforts to the duties specified in the Agreement, but instead shall devote only
so much of such time and efforts as the Consultant and the Company reasonably
deem necessary to fully perform his duties hereunder.

 

6.         Compensation of Consultant. In consideration of this Agreement, the
compensation will be in accordance with Exhibit A.

 

7.         Term. The term of the Agreement (the “Term”) shall be for the period
commencing on April 1, 2015 and concluding on March 31, 2016. Such Term shall be
automatically renewable unless notice is received no later than ten (10) days
prior to the conclusion of a term.

 

8.         Termination. Either the Company or the Consultant may terminate the
Agreement in the event of the breach of any of the material terms or provisions
of the Agreement by the other party, which breach is not cured within ten (10)
business days after written notice of such breach is given to the party alleged
to be in breach by the other party to the Agreement. Further, the Agreement may
be terminated by either party for any reason or for no reason upon thirty (30)
days prior written notice provided by the party seeking to terminate the
Agreement to the other party hereto.

 

9.         Standard of Care. The Consultant (including any person or entity
acting for or on behalf of the Consultant) shall not be liable for any mistakes
of fact, errors of judgment, for losses sustained by the Company or for any acts
or omissions of any kind (including acts or omissions of the Consultant), unless
caused by the gross negligence or intentional misconduct of the Consultant.

 

10.         Assignment. The Consultant shall not assign, transfer or convey any
of his rights, duties or interests under the Agreement, nor shall he delegate
any of the obligations or duties required to be kept or performed by him under
the Agreement; provided, that the Consultant may delegate certain minor
administrative duties hereunder to third parties under his control. The Company
may assign the Agreement to any successor to all or substantially all of the
business and/or assets of the Company, respectively or any subsidiary or
affiliate of the Company, subject to written consent by the Consultant which
shall not be unreasonably withheld.

 

11.          Code Section 83(b) Election. Consultant acknowledges that he has
been informed and is aware of the following income tax consequences resulting
from the receipt and vesting of the Shares:

 

 



 

(a)        Consultant will be taxed on the fair market value of the Shares as
and when the restrictions lapse in accordance with the provisions of the
Agreement and any related agreement (such fair market value determined on such
vesting dates), unless Consultant files an election pursuant to Section 83(b) of
the Code (and any similar state ax provisions if applicable). If such an
election is made, Consultant will be taxed currently on the full fair market
value of the Shares on the Effective Date. Any such election must be filed by
Consultant with the Internal Revenue Service and, if necessary, the proper state
taxing authorities, within 30 days of the receipt of the Shares. A form of
Election under Section 83(b) is attached hereto. CONSULTANT ACKNOWLEDGES THAT IT
IS HIS SOLE RESPONSIBILITY AND NOT THE COMPANY’S (i) TO DETERMINE WHETHER OR NOT
TO MAKE ANY ELECTION UNDER SECTION 83(b) OF THE CODE, AND (ii) IF CONSULTANT
DETERMINES TO MAKE ANY SUCH ELECTION, TO TIMELY FILE SUCH ELECTION UNDER SECTION
83(b) OF THE CODE, EVEN IF CONSULTANT ASKS THE COMPANY OR ITS REPRESENTATIVE TO
MAKE THIS FILING ON HIS BEHALF. Consultant must obtain its own counsel to
determine whether Consultant is eligible to make an 83(b) election and
Consultant’s compliance with all tax reporting obligations relating to the
Agreement, and the Company makes no representations with regard to any reporting
obligations of the Consultant including the filing of an 83(b) election or the
form attached hereto.

 

(b)        Consultant shall notify the Company immediately in writing in the
event Consultant makes an election under Section 83(b) of the Code (or any
successor provision) or corresponding provisions of state or local tax laws with
respect to the Shares.

 

12.         Representations. The Consultant hereby represents and warrants to
the Company that the execution, delivery and performance of the Agreement by the
Consultant does not conflict with, breach, violate or cause a default under
(i) any agreement, contract or instrument to which the Consultant is a party,
including, but not limited to, any employment, consulting, noncompetition,
nonsolicitation, confidentiality or similar agreement or arrangement, or (ii)
any judgment, order or decree to which the Consultant is subject. The Consultant
acknowledges and understands that the Company has relied on the foregoing
representations in entering into
the Agreement.

 

13.         Notices. All notices, demands, consents, approvals and requests
given by either party to the other parties hereunder shall be in writing and
shall be personally delivered or sent by registered or certified mail, return
receipt requested, postage prepaid, to such parties at the following addresses:

 

If to the Company:

Tumbleweed Holdings, Inc.

720 Fifth Avenue, 10th Floor

New York, New York, 10019

Attn: Gary Herman, President

 

If to the Consultant:

Barry Regenstein

14 Cail Drive

East Rockaway, NY 11518

 



14.          Severability. If any term or provision of the Agreement or the
application thereof to any person or circumstance shall, to any extent, be
invalid or unenforceable, the remainder of the Agreement, or the application of
such term or provision to persons or circumstances other than those as to which
it is held invalid or enforceable, shall not be affected thereby, and each term
or provision of the Agreement shall be valid and be enforced to the fullest
extent permitted by law.

 

 



 

15.         No Waiver. The failure by any party to exercise any right, remedy or
elections herein contained or permitted by law shall not constitute or be
construed as a waiver or relinquishment for the future exercise of such right,
remedy or election, but the same shall continue and remain in full force and
effect. All rights and remedies that any party may have at law, in equity or
otherwise upon breach of any term or condition of the Agreement, shall be
distinct, separate and cumulative rights and remedies and no one of them,
whether exercised or not, shall be deemed to be in exclusion of any other right
or remedy.

 

16.          Entire Agreement. The Agreement contains the entire agreement
between the parties hereto with respect to the matters herein contained and any
agreement hereafter made shall be ineffective to effect any change or
modification, in whole or in part, unless such agreement is in writing and
signed by the party against whom enforcement of the change or modification is
sought. 

 

17.         Governing Laws. The Agreement shall be governed by and construed in
accordance with the laws of the State of New York, United States, without
reference to the laws of any other state or country.

 

18.         No Third Party Beneficiaries. The Agreement is personal to the
parties hereto, and no other party shall be entitled to rely on the Agreement or
shall be deemed to be a beneficiary hereof, without the express prior written
consent of all of the parties hereto.

 

19.         Confidentiality. Except as required by law, each party hereto for
itself and its officers, directors, shareholders and employees, undertakes and
warrants to receive and maintain all written information and all written
materials received from the other party hereto during the negotiation and
duration of the existence of the Agreement (“confidential information”) in
confidence, and not to disclose to any party or make public or authorize the
disclosure of any such confidential information, and not to use such
confidential information for any purpose(s) except in accordance with the
Agreement, unless:

 

(a)        written consent is obtained from the other party permitting
disclosure or use of the specific confidential information for the purpose (s)
requested;



(b)        the specific confidential information is now or hereafter disclosed
in published papers or literature, provided that for purposes of this clause
(b), the availability of any such confidential information under the freedom of
information laws of any state in the United States or utilization of any such
confidential information in response to a request for proposal, shall, in either
event, be deemed a disclosure;

 

(c)        the disclosing party proves that the specific confidential
information disclosed was in the possession of the disclosing party prior to the
commencement of negotiations leading to the Agreement;

 

(d)        the specific confidential information is hereafter disclosed to the
disclosing party by a third party having no obligation of confidentiality with
regard to this information; or

 

(e)        the specific confidential information is independently generated
through the disclosing party’s own research without any material use and not as
a material consequence of the disclosure by the other party. If negotiations
with respect to the transactions contemplated hereby are terminated, each party
shall immediately return to the other any and all confidential information which
was furnished to it hereunder, without retaining any copy(ies) thereof and shall
so certify in a letter delivered to the other party. This Section 18 shall
survive the termination of the Agreement.

 

20.         Miscellaneous. No provision of the Agreement may be modified, waived
or discharged without the prior written consent of the Company and the
Consultant. No waiver by either party hereto at any time of any breach by the
other party hereto of, or compliance with, any condition or provision of the
Agreement to be performed by such other party shall be deemed a waiver of
similar or dissimilar provisions or conditions at the same or at any prior or
subsequent time. The Agreement represents the entire agreement and understanding
between the parties hereto with respect to the subject matter hereof and
supersedes any and all other agreements, verbal or otherwise, between the
Parties hereto concerning such subject matter.

 

21.         Counterparts. The Agreement may be executed in counterparts, each of
which shall be deemed to be an original, and all of which together shall be
deemed to constitute one and the same instrument.

 

IN WITNESS WHEREOF, the Parties hereto have caused the Agreement to be duly
executed as of the date first above written.

 

  TUMBLEWEED HOLDINGS, INC.       By_________________________   Gary Herman  
President and CEO       CONSULTANT       By____________________   Barry
Regenstein

 

 



 

 



 

Schedule A

 

 

1)$5,000 for the Form 10-K for the fiscal year ended June 30, 2015;

2)$2,500 for each Form 10-Q for the periods ending March 31, 2015, September 30,
2015 and December 31, 2015;

3)The Consultant will be available for all duties in the ordinary course as
handled by an Interim Chief Financial Officer. In addition to the above, this
may include preliminary review of financings and acquisitions, joint ventures
and investments in other related businesses. In addition, there would be monthly
review and approval of the Company’s books and records.

4)Additional work beyond the above or which requires a significant investment of
time will be performed in accordance with a supplemental budget approved in
advance by the parties;

5)4,000,000 restricted common shares of Tumbleweed Holdings, Inc.;

6)The restricted common shares shall vest equally on a monthly basis over the
term of the Agreement.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 